Exhibit 10.162

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

Nonqualified Stock Option Contract

 

THIS NONQUALIFIED STOCK OPTION CONTRACT is entered into effective as of the 28th
day of January, 2015, by and between INTER PARFUMS, INC., a Delaware corporation
(the “Company”) and ___________ (“Option Holder”).

 

WITNESSETH:

 

1. The Company, in accordance with the resolutions adopted by the Company’s
Executive Compensation and Stock Option Committee (the “Committee”), and the
terms and subject to the conditions of the Company’s 2004 Stock Option Plan, as
amended (the “2004 Plan”), hereby grants to the Option Holder as of January 28,
2015, a nonqualified stock option to purchase an aggregate of ______ shares (the
“Shares”) of the common stock, $.001 par value per share, of the Company (the
“Common Stock”), at the exercise price of $25.82 per share.

 

2. Subject to earlier termination as provided in the 2004 Plan, the term of this
option shall be six (6) years from the date hereof; provided that, such option
shall vest and become exercisable to purchase shares of Common Stock as follows:
20% one year after the date of grant, and then 20% on each of the second, third,
fourth and fifth consecutive years from the date of grant on a cumulative basis,
so that each option shall become fully vested and exercisable on the fifth year
from the date of grant.

 

3. (a) Subject to the provisions contained in Section 2 hereof, this option may
be exercised from time to time in whole or in part prior to the end of the term
of the option (but not with respect to less than 100 Shares (unless less than
100 Shares remain to be purchased, then such amount remaining), or fractional
Shares), by giving written notice to the Company at its principal office,
presently 551 Fifth Avenue, New York, New York 10176, stating that the Option
Holder is exercising this option, specifying the number of Shares purchased and
accompanied by payment in full of the aggregate purchase price therefor (i) in
cash or certified check or (ii) with previously acquired shares of Common Stock
or a combination of the foregoing if permitted in the sole discretion of the
Company’s Executive Compensation and Stock Option Committee (the “Committee”).

 

(b) In addition, upon the exercise of this option, the Company may withhold cash
and/or Shares to be issued with respect thereto, having an aggregate fair market
value equal to the amount which it determines is necessary to satisfy its
obligation to withhold federal, state and local income taxes or other taxes
incurred by reason of such exercise. Alternatively, the Company may require the
holder to pay to the Company such amount, in cash, promptly upon demand. The
Company shall not be required to issue any Shares pursuant to this option until
all required payments have been made.

 

 

 

   

4. This option is not transferable otherwise than by will or the laws of descent
and distribution and may be exercised, during the lifetime of the Option Holder,
only by the Option Holder or his legal representatives.

 

5. Nothing in the 2004 Plan or herein shall confer upon the Option Holder any
right to continue in the employ of, or be associated with, the Company, its
Parent or any of its Subsidiaries, or interfere in any way with the right to
employment or association of the Option Holder with the Company, its Parent or
any of its Subsidiaries.

 

6. The Option Holder understands that the Shares have been registered for
issuance to the Option Holder in Registration Statement No. 333-136988 under the
Securities Act of 1933, as amended (the “Act”). Resale to the public by the
Option Holder is to be made under Rule 144 under the Act in accordance with the
procedure for resale of “affiliate shares” in the absence of a subsequent
effective registration statement for the resale of the Shares. Notwithstanding
registration under the Act, the Option Holder understands that in accordance
with the provisions of the Company’s Code of Business Conduct, (i) the Option
Holder must obtain permission from the Company’s Chief Financial Officer prior
to any sale of the Shares; and (ii) the use of material non-public information
in connection with the sale of the Company’s shares (“Insider Trading”) or the
communication of such information to others who use it in trading the Company’s
shares (“Tipping”) is strictly prohibited.

 

7. (a) The Option Holder understands that the Company maintains its internet
website at www.interparfumsinc.com which is linked to the SEC Edgar database.
The Option Holder can obtain through the Company’s website, free of charge, its
annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on
Form 8-K, and amendments to those reports filed or furnished pursuant to Section
13(a) or 15(d) of the Exchange as soon as reasonably practicable after the
Company has electronically filed with or furnished them to the SEC.

 

(b) In addition, the Company will cause to be delivered to the Option Holder,
upon request to the Company directed to either the Chief Financial Officer or
the Controller, without charge to the Option Holder, a copy of the documents
incorporated by reference into the Registration Statement, other than exhibits
(unless such exhibits are specifically incorporated by reference into the
Registration Statement).

 

8.  Notwithstanding anything to the contrary, if at any time the Chief Executive
Officer, Board of Directors of the Company or the Committee shall determine it
its discretion that the listing or qualification of the Shares on any securities
exchange, with national securities association or under any applicable law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of an option,
or the issue of Shares thereunder, or the sale of the Shares, then this option
may not be exercised in whole or in part unless such listing, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Chief Executive Officer, Board of Directors or the
Committee.

 

2

 

 

 

9. (a) The Company and the Option Holder further agree that they will both be
subject to and bound by all of the terms and conditions of the 2004 Plan, which
is incorporated by reference herein and made a part hereof as if fully set forth
herein.

 

(b) In the event the Option Holder’s employment by, or association with, the
Company, its Parent or any of its Subsidiaries terminates, or in the event of
the death or disability of the Option Holder, the rights hereunder shall be
governed by, and made subject to, the provisions of the 2004 Plan.

 

(c) In the event of a conflict between the terms of this Contract and the terms
of the 2004 Plan, then in such event, the terms of 2004 Plan shall govern.

 

(d) Except as otherwise provided herein, all capitalized terms used herein shall
have the same meaning ascribed to them in the 2004 Plan.

 

(e) The Option Holder agrees that the Company may amend the 2004 Plan and the
options granted to the Option Holder under the 2004 Plan, subject to the
limitations contained in the 2004 Plan.

 

10. This Contract shall be binding upon and inure to the benefit of any
successor or assign of the Company and to any executor, administrator or legal
representative entitled by law to the Option Holder’s right hereunder.

 

11. This Contract shall be governed by and construed in accordance with the laws
of the State of New York, without regard to the principles of conflicts of laws.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Contract effective
as of the date first above written.

 

  INTER PARFUMS, INC.         By:              [Name and Title]        

 

Schedule of Executive Officers and Number of Shares Underlying Option

 

Executive Officer  Number of Shares        Philippe Santi   1,000  Frederic
Garcia-Pelayo   1,000  Axel Marot   1,000 

 

 

3



 

 